Exhibit 10.1
 
 
 
EXECUTION COPY


 



 

 

 


 


 
STOCK PURCHASE AGREEMENT


 
Dated as of March 4, 2008

 
among
 
 
BROADPOINT SECURITIES GROUP, INC.,
 
MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED,
 
MATLINPATTERSON FA ACQUISITION LLC
 
and

 
THE INDIVIDUAL INVESTORS LISTED ON THE SIGNATURE PAGES
 


 

 

 



--------------------------------------------------------------------------------


 


 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND INTERPRETATION
1
   
Section 1.1
Definitions.
1
Section 1.2
Interpretation.
1
     
ARTICLE II ISSUANCE AND SALE OF PURCHASED SHARES
2
   
Section 2.1
Issuance and Sale of Stock.
2
Section 2.2
The Closing.
2
Section 2.3
Investor Deliveries at the Closing.
2
Section 2.4
Company Deliveries at the Closing.
3
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
3
   
Section 3.1
Organization.
3
Section 3.2
Capitalization.
4
Section 3.3
Authorization; Execution and Enforceability.
5
Section 3.4
Validity of Purchased Shares.
5
Section 3.5
No Conflicts; Consents and Approvals.
5
Section 3.6
SEC Reports; Financial Statements.
6
Section 3.7
Sarbanes-Oxley; Disclosure and Internal Controls.
7
Section 3.8
Absence of Certain Changes.
7
Section 3.9
Litigation.
8
Section 3.10
Intellectual Property Rights.
8
Section 3.11
Exchange Listing.
9
Section 3.12
Tax Matters.
9
Section 3.13
Title to Assets.
9
Section 3.14
Insurance.
9
Section 3.15
Permits.
9
Section 3.16
Labor Matters.
11
Section 3.17
Compliance.
11
Section 3.18
Transactions with Affiliates.
11
Section 3.19
Investment Company
11
Section 3.20
Corrupt Practices.
12
Section 3.21
Application of Takeover Protections.
12
Section 3.22
Securities Law Compliance.
13
Section 3.23
No Brokers.
13
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
13
   
Section 4.1
Organization, Standing and Power.
13
Section 4.2
Authorization; Execution and Enforceability.
13
Section 4.3
No Conflict; Consents and Approvals.
14
Section 4.4
Purchase Entirely for Own Account.
14
Section 4.5
Investment Experience.
14
Section 4.6
Disclosure of Information.
14

 
 
 
i

--------------------------------------------------------------------------------


 
 
Section 4.7
Restricted Securities.
15
Section 4.8
Legends.
15
Section 4.9
Accredited Investor.
16
Section 4.10
No Puts or Short Sales.
16
Section 4.11
Availability of Funds.
16
Section 4.12
No Brokers.
16
Section 4.13
Tax Matters.
16
     
ARTICLE V COVENANTS
16
   
Section 5.1
Listing.
17
Section 5.2
Defense of Certain Actions.
17
Section 5.3
Contractual Consents and Governmental Approvals.
17
Section 5.4
Use of Proceeds.
18
Section 5.5
Restrictions on Transferability
18
Section 5.6
Current Public Information.
19
     
ARTICLE VI CONDITIONS
19
   
Section 6.1
Conditions to the Company’s Obligations.
19
Section 6.2
Conditions to the Investors’ Obligations.
20
     
ARTICLE VII FURTHER AGREEMENTS
20
   
Section 7.1
Public Announcements.
21
Section 7.2
Fees and Expenses.
21
Section 7.3
Independent Nature of Investors Obligations.
22
     
ARTICLE VIII GENERAL
22
   
Section 8.1
Termination.
22
Section 8.2
Notice.
23
Section 8.3
Complete Agreement; No Third-Party Beneficiaries.
24
Section 8.4
Survival.
24
Section 8.5
Governing Law.
25
Section 8.6
No Assignment.
25
Section 8.7
Counterparts.
25
Section 8.8
Remedies; Waiver.
25
Section 8.9
Severability.
25
Section 8.10
Amendment; Waiver.
26
Section 8.11
Confidentiality.
26

 
 
 
ii

--------------------------------------------------------------------------------


 
 
STOCK PURCHASE AGREEMENT
 


STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of March 4, 2008, among
BROADPOINT SECURITIES GROUP, INC. a New York corporation (the “Company”), MAST
CREDIT OPPORTUNITIES I MASTER FUND LIMITED, a Cayman Islands corporation (the
“Mast Investor”), MATLINPATTERSON FA ACQUISITION LLC, a Delaware limited
liability company (the “MatlinPatterson Investor” and, together with the Mast
Investor, the “Fund Investors”), and the individuals listed as Individual
Investors on the signature pages hereto (the “Individual Investors” and,
together with the Fund Investors, the “Investors”),
 
WITNESSETH:
 
WHEREAS the Company wishes to issue and sell to the Investors, and the Investors
wish to purchase from the Company, the Purchased Shares (and related Rights)
(each as defined below, upon the terms and subject to the conditions set forth
herein;
 
NOW, THEREFORE, in consideration of these premises and the representations,
warranties, covenants and agreements herein set forth, the parties agree as
follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
Section 1.1        Definitions.
 
The capitalized terms that are defined in Exhibit A are used herein with the
meanings set forth therein.
 
Section 1.2        Interpretation.
 
(a)           Headings.  The headings to the Articles, Sections and Subsections
of this Agreement or any Exhibit to this Agreement are inserted for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement.
 
(b)           Usage.  In this Agreement, unless the context requires
otherwise:  (i) the singular number includes the plural number and vice versa;
(ii) reference to any gender includes each other gender; (iii) the Exhibits to
this Agreement are hereby incorporated into, and shall be deemed to be a part
of, this Agreement; (iv) the terms “hereunder”, “hereof”, “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular section or other provision hereof; (v) the words “include”,
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (vi) a reference to any Article, Section, Subsection or Exhibit
shall be deemed to refer to the corresponding Article, Section, Subsection, or
Exhibit of this Agreement and (vii) a reference to any Schedule shall be deemed
to refer to the corresponding Schedule to the Company Disclosure Letter.
 
 

--------------------------------------------------------------------------------


 
ARTICLE II
ISSUANCE AND SALE OF PURCHASED SHARES
 
Section 2.1        Issuance and Sale of Stock.
 
Pursuant to this Agreement, the Company is selling an aggregate of up to
11,579,592 shares of Common Stock.  At the Closing, the Company shall issue and
sell, and each Investor shall purchase, the number of shares of Common Stock
indicated opposite such Investor’s name on Exhibit B (collectively, the
“Purchased Shares”), together with the related Rights, all on the terms set
forth herein and free and clear of any Liens.  At the Closing, each Investor
shall pay the Company, as consideration for the Purchased Shares issued to such
Investor, the purchase price indicated opposite such Investor’s name on
Exhibit B (such Investor’s “Purchase Price”), representing a per share purchase
price of $1.70 (the “Share Price”).  At the option of the Fund Investors, funds
paid at the Closing in satisfaction of such Fund Investor’s Purchase Price may
be adjusted for unpaid Reimbursable Expenses in accordance with Section 7.2.


Section 2.2        The Closing.
 
(a)           The closing of the issuance and sale of the Purchased Shares (the
“Closing”) and all related actions contemplated by this Agreement to occur at
the Closing shall take place in the offices of Sidley Austin LLP, 787 Seventh
Ave., New York, New York, at 10:00 a.m. local time, on a date to be specified by
the parties, which shall be no later than the second Business Day following the
day on which the last of the conditions set forth in Article IV (other than
those conditions required to be fulfilled at the Closing) shall have been
fulfilled or waived, or at such other time and place as the Company and the
Investors may agree.  At the Closing, the Investors and the Company shall make
certain deliveries, as specified in Sections 2.3 and 2.4, respectively, and all
such deliveries, regardless of chronological sequence, shall be deemed to occur
contemporaneously and simultaneously on the occurrence of the last delivery and
none of such deliveries shall be effective until the last of the same has
occurred.
 
Section 2.3        Investor Deliveries at the Closing.  At the Closing:
 
(a)           Each Investor shall pay to the Company an amount in same-day funds
equal to such Investor’s Purchase Price by wire transfer to a bank account
designated in writing by the Company prior to the Closing;
 
(b)           The MatlinPatterson Investor shall deliver to the Company a
duly-executed counterpart of the MatlinPatterson Registration Rights Amendment
attached hereto as Exhibit E;
 
(c)           The Mast Investor shall deliver to the Company a duly executed
counterpart of the New Registration Rights Agreement attached hereto as Exhibit
F;
 
(d)           The Investors shall deliver to the Company a duly completed
Accredited Investor Questionnaire attached hereto as Exhibit G.
 
 
2

--------------------------------------------------------------------------------


 
(e)           The applicable Investors shall deliver to the Company each of the
other certificates and documents listed in Part I of Exhibit C.
 
Section 2.4        Company Deliveries at the Closing.  At the Closing:
 
(a)           The Company shall deliver to each Investor a certificate or
certificates (in denominations specified by such Investor) representing the
Purchased Shares to be issued to such Investor, registered in such Investor’s
name; provided, however, that upon request of any such Investor, the Company
will instruct the Company’s transfer agent to deliver the Purchased Shares
electronically by crediting such Investor’s account, or the account of such
Investor’s prime broker, with the Depository Trust Company;
 
(b)           The Company shall deliver to the MatlinPatterson Investor a duly
executed counterpart of the MatlinPatterson Registration Rights Amendment;
 
(c)           The Company shall deliver to the Mast Investor an executed
counterpart of the New Registration Rights Agreement;
 
(d)           The Company shall deliver to the Investors a legal opinion, dated
the Closing Date, of Dewey & LeBoeuf LLP substantially to the effect set forth
in Exhibit D; and
 
(e)           The Company shall deliver to the applicable Investors each of the
additional certificates and documents listed in Part II of Exhibit C.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to each Investor, except in each case
as specifically (i) set forth in a Schedule to the Company Disclosure Letter
furnished to each Investor specifically identifying the relevant Section hereof,
and (ii) with the exception of the representations and warranties in Sections
3.1, 3.2, 3.3 and 3.4, as qualified by disclosures in the Company’s SEC
Reports.  These representations and warranties, and the exceptions referenced
therein, are current as of the date of this Agreement except to the extent that
a representation or warranty is current only as of an earlier date.  Where
certain of the representations and warranties below are specifically qualified
by disclosures in the Company’s SEC Reports, such qualification excludes any
disclosure therein that constitutes a “risk factor” or a “forward looking
statement” under the heading “Forward Looking Statements” in any such SEC Report
(provided, however, that the exclusion of any such “risk factor” or “forward
looking statement” shall not limit any of the exceptions set forth in clauses
(a) through (l) in the definition of “Company Material Adverse Effect”.
 
Section 3.1        Organization.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.  True and correct copies of
the certificate of incorporation and by-laws of the Company, as amended through
the date hereof, have been provided to the Investors.  The Company has all
requisite corporate power and authority to carry on the businesses in which it
is engaged (and as described in the SEC Reports) and to own or
 
 
3

--------------------------------------------------------------------------------


 
lease its properties.  The Company and each of its Subsidiaries are duly
qualified to conduct business as a foreign corporation and are in good standing
under the laws of each jurisdiction in which the nature of the businesses of the
Company and its Subsidiaries or the ownership or leasing of their properties
requires such qualification, other than where the failure to be so qualified
would not reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect.


Section 3.2        Capitalization.
 
(a)           The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 1,500,000 shares of Preferred Stock.  No
shares of Preferred Stock are currently outstanding and, other than the
Company’s Series A Junior Participating Preferred Stock referred to in the
Rights Agreement, no series of Preferred Stock has been designated or reserved
for issuance.  Of the shares of Common Stock currently authorized:  (i)
57,898,253 shares are currently outstanding (of which 87,882 are Restricted
Stock), (ii) 230,600 shares are currently held in a rabbi trust to hedge certain
deferred compensation obligations, (iii) 511,095 shares are reserved for
issuance upon the exercise of the Lender Warrants, (iv) 4,785,962 shares are
reserved for issuance upon the exercise of Employee Stock Options, (v) 7,542,050
shares are reserved for the issuance of Restricted Stock upon the exercise of
RSU Awards that are currently outstanding, (vi) 6,533,669 additional shares are
reserved for issuance pursuant to the Employee Stock Incentive Plans in respect
of future awards under such plans, of which 4,475,000 are subject to shareholder
approval, (vii) 6,200,000 shares are reserved for issuance, subject to
shareholder approval, under the 2007 Incentive Compensation Plan in connection
with the Bank of New York transaction, and (viii) no other shares are reserved
for issuance for any purpose.
 
(b)           Except as set forth in Schedule 3.2(b), there are no outstanding
Convertible Securities.  Except as disclosed on Schedule 3.2(b), the issuance of
the Purchased Shares as contemplated herein will not cause the number of shares
of Common Stock issuable pursuant to any outstanding Convertible Securities to
increase as a result of any antidilution provisions relating thereto.
 
(c)           Except as disclosed in Schedule 3.2(c), there are no (i)
outstanding options, warrants or other rights exercisable for the purchase of
any shares of Capital Stock or Convertible Securities (“Stock Purchase Rights”),
(ii) stock appreciation rights, performance stock awards or other employee
incentive awards the value of which is determined by reference to the value of
the Common Stock or (iii) other agreements or commitments obligating the Company
or any of its Subsidiaries to issue, sell, repurchase, redeem or otherwise
acquire any shares of Capital Stock, Convertible Securities, Stock Purchase
Rights or any securities of any Subsidiary.  Except as set forth in Schedule
3.2(c), the issuance of the Purchased Shares as contemplated herein will not
cause the number of shares of Common Stock issuable pursuant to any outstanding
Stock Purchase Rights to increase as a result of any antidilution provisions
relating thereto.
 
(d)           There are no authorized or outstanding bonds, debentures, notes or
other obligations of the Company the holders of which have the right to vote
with the holders of Common Stock on any matter.  The Company does not have in
effect any dividend reinvestment plans or employee stock purchase plans.
 
 
4

--------------------------------------------------------------------------------


 
(e)           All outstanding shares of Capital Stock (including any outstanding
Restricted Stock) have been duly authorized and validly issued and are
fully-paid and nonassessable and have been offered and issued without violation
of any preemptive rights of any Person or any applicable securities laws.  All
outstanding Stock Purchase Rights have been issued without violation of any
applicable securities laws, and all shares of Common Stock issued upon exercise
thereof will have been, upon such issuance, duly authorized and validly issued
without violation of any preemptive rights of any Person and will be fully-paid
and nonassessable.
 
(f)           Except as disclosed on Schedule 3.2(f), there are no voting
trusts, proxies or other agreements to which the Company or, to the Knowledge of
the Company any of its officers or directors, is a party or by which it is bound
with respect to the voting of any shares of Capital Stock affecting the voting
of any shares of Capital Stock.
 
(g)           Except as disclosed on Schedule 3.2(g), there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act.
 
Section 3.3        Authorization; Execution and Enforceability.
 
(a)           The Company has all requisite corporate power and authority to
execute, deliver and perform this Agreement and the each of the other
Transaction Agreements and to consummate the Transactions.  The execution,
delivery and performance of this Agreement and each of the other Transaction
Agreements and the consummation of the Transactions has been duly authorized by
the Board and the Audit Committee and no further corporate action on the part of
the Company is required in connection therewith.
 
(b)           This Agreement has been duly executed and delivered by the Company
and constitutes, and, upon execution and delivery thereof as contemplated
herein, each of the other Transaction Agreements will have been duly executed
and delivered by the Company and will constitute, a legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms.
 
Section 3.4        Validity of Purchased Shares.
 
Upon issuance to each Investor as contemplated herein, the Purchased Shares
(including the attached Rights) issuable to such Investor hereunder will have
been duly authorized and validly issued without violation of the preemptive
rights of any Person and will be fully-paid and nonassessable, free and clear of
any Liens, taxes or charges.
 
Section 3.5        No Conflicts; Consents and Approvals.
 
(a)           Neither the execution, delivery or performance of this Agreement
or any of the other Transaction Agreements by the Company nor the consummation
of any of the Transactions will (a) conflict with or violate any provision of
the certificate of incorporation or by-laws of the Company or any Organizational
Document of any of the Subsidiaries; (b) result in a breach of, constitute (with
or without due notice or lapse of time or both) a default under, result in the
acceleration of, create in any party any right to accelerate, terminate, modify
or cancel, or
 
 
5

--------------------------------------------------------------------------------


 
require any notice, consent or waiver under, any material Contractual Obligation
or any Requirement of Law material to the operation of the Company or any of the
Subsidiaries or any of their respective properties and assets; (c) result in the
imposition of any Lien upon any material properties or assets of the Company or
any of the Subsidiaries, which Lien would materially detract from the value or
materially interfere with the use of such properties or assets, (d) result in
the Company or any Subsidiary being required to redeem, repurchase or otherwise
acquire any outstanding equity or debt interests, securities or obligations in
the Company or any of the Subsidiaries or any options or other rights
exercisable for any of same or (e) cause the accelerated vesting of any Employee
Stock Options, Restricted Stock Awards or RSU Awards.
 
(b)           Except as set forth in Schedule 3.5(b), neither the Company nor
any of the Subsidiaries is required to obtain any consent, authorization or
approval of, or make any filing, notification or registration with, any
Governmental Authority or any self regulatory organization in order for the
Company to execute, deliver and perform this Agreement and each of the other
Transaction Agreements and to consummate the Transactions (“Company Approvals”).
 
(c)           No Contractual Consents are required to be obtained under any
Contractual Obligation applicable to the Company or any Subsidiary or, to the
Knowledge of the Company, any Associated Person thereof in connection with the
execution, delivery or performance of this Agreement or the Registration Rights
Agreement or the consummation of any of the Transactions which if not obtained
would reasonably be expected, individually or in the aggregate to have a Company
Material Adverse Effect (“Company Contractual Consents”).
 
Section 3.6        SEC Reports; Financial Statements.
 
(a)           Except as set forth in Schedule 3.6(a), the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it since December 31, 2006 with the SEC pursuant to the reporting
requirements of the Exchange Act (all the foregoing filed prior to the date
hereof and all exhibits included or incorporated by reference therein and
financial statements and schedules thereto and documents included or
incorporated by reference therein being sometimes hereinafter collectively
referred to as the “SEC Reports”).  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act applicable to the SEC Reports, and none of the SEC Reports, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
(b)           As of their respective dates, except as set forth therein or in
the notes thereto, the financial statements contained in the SEC Reports and the
related notes (the “Financial Statements”) complied as to form in all material
respects with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  The Financial Statements: (i) were
prepared in accordance with accounting principles generally accepted in the
United States (“GAAP”), consistently applied during the periods involved (except
(i) as may be otherwise indicated in the notes thereto or (ii) in the case of
unaudited interim statements, to the extent that they may not include footnotes,
may be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form
 
 
6

--------------------------------------------------------------------------------


 
10-Q), (ii) fairly present in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments) and (iii) are in all material respects in
accordance with the books of account and records of the Company and its
consolidated subsidiaries (except as may be otherwise noted therein).
 
Section 3.7        Sarbanes-Oxley; Disclosure and Internal Controls.
 
Except as disclosed on Schedule 3.7:
 
(a)           The Company is in compliance in all material respects with all of
the provisions of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) that are
applicable to it or any of the Subsidiaries.
 
(b)           The Company has established and maintains disclosure controls and
procedures as defined in Rule 13a-15 under the Exchange Act.  Such disclosure
controls and procedures are designed to ensure that material information
relating to the Company and the Subsidiaries is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required to be filed under the Exchange Act are being prepared.  Such disclosure
controls and procedures are effective in all material respects to timely alert
the Company’s principal executive officer and principal financial officer to
material information required to be included in the Company’s reports required
to be filed under Exchange Act.
 
(c)           The Company and its consolidated subsidiaries have established and
maintained a system of internal control over financial reporting (within the
meaning of Rule 13a-15 under the Exchange Act) (“internal controls”).  Such
internal controls are sufficient to provide reasonable assurance regarding the
reliability of the Company’s financial reporting and the preparation of the
Company’s financial statements for external purposes in accordance with
GAAP.  The Company’s certifying officers have evaluated the effectiveness of the
Company’s internal controls as of the end of the period covered by the most
recently filed quarterly or annual periodic report under the Exchange Act (the
“Evaluation Date”).  The Company presented in its most recently filed quarterly
or annual periodic report under the Exchange Act the conclusions of the
certifying officers about the effectiveness of the internal controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls over financial reporting (as defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Knowledge of the Company, in
other factors that could significantly affect such internal controls.
 
Section 3.8        Absence of Certain Changes.
 
Since December 31, 2006, (a) there has not been any Company Material Adverse
Effect or any changes, events or developments that would reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect, and
(b) the Company and the Subsidiaries have conducted their respective businesses
only in the ordinary course and in conformity with past practice.
 
 
7

--------------------------------------------------------------------------------



 
Section 3.9        Litigation.
 
Except as disclosed on Schedule 3.9, there is no Action or Proceeding to which
the Company or any of the Subsidiaries is a party (either as a plaintiff or
defendant) pending or, to the Knowledge of the Company, threatened before any
Governmental Authority, FINRA or self-regulatory organization (i) that
challenges the validity or propriety of any of the Transactions or (ii) if
determined adversely to the Company or any Subsidiary would reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.  Except as would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, neither the Company nor
any of the Subsidiaries, nor, to the Knowledge of the Company, any of their
respective officers, directors, employees or Associated Persons, is or has been
the subject of any Action or Proceeding involving a claim of violation or
liability under federal, state or foreign securities or insurance laws or the
rules, by-laws, or constitution of FINRA or any self-regulatory organization, or
a claim of breach of fiduciary duty relating to the Company or any of the
Subsidiaries or has been permanently or temporarily enjoined by any order,
judgment or decree of any Governmental Authority, FINRA or self-regulatory
organization from engaging in or continuing to conduct any of the businesses of
the Company or any Subsidiary.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect,
there has not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by any Governmental Authority, FINRA or
self-regulatory organization involving the Company or any of the Subsidiaries or
any officer, director, employee or Associated Person thereof.  The Company has
not received a stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act and, to the Knowledge of the Company, the SEC has not issued any
such order. No order, judgment or decree of any Governmental Authority, FINRA or
self-regulatory organization has been issued in any Action or Proceeding to
which the Company or any of the Subsidiaries is or was a party or, to the
Knowledge of the Company, in any other Action or Proceeding except as would not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect.


Section 3.10      Intellectual Property Rights.
 
Except as would not reasonably be expected, individually or in the aggregate, to
have a Company Material Adverse Effect, the Company and the Subsidiaries own or
possess, or will be able to obtain on reasonable terms, licenses or sufficient
rights to use all patents, patent applications, patent rights, inventions,
know-how, trade secrets, trademarks, trademark applications, service marks,
service names, trade names and copyrights necessary to enable them to conduct
their businesses as currently conducted (“Intellectual Property”).  Neither the
Company nor any of the Subsidiaries has infringed the intellectual property
rights of third parties, and no third party, to the Knowledge of the Company, is
infringing the Intellectual Property, in each case, where such infringement
would reasonably be expected, individually or in the aggregate, to result in a
Company Material Adverse Effect.  There is no material claim or proceeding
pending or, to the Knowledge of the Company, threatened that challenges the
right of the Company or any of the Subsidiaries with respect to any of the
Intellectual Property.
 
 
8

--------------------------------------------------------------------------------



 
Section 3.11      Exchange Listing.
 
The Common Stock is listed on the NASDAQ Global Market and, to the Knowledge of
the Company, there are no proceedings to revoke or suspend such listing.  The
Company is in compliance with the requirements of the NASDAQ Global Market for
continued listing of the Common Stock thereon and any other NASDAQ Global Market
listing and maintenance requirements.  Trading in the Common Stock has not been
suspended by the SEC or the NASDAQ Global Market.  The transactions contemplated
by this Agreement and the Transaction Documents will not require shareholder
approval under NASDAQ Marketplace Rule 4350.


Section 3.12      Tax Matters.
 
The Company and the Subsidiaries have made or filed all federal, state and
foreign income and all other Tax Returns required by any jurisdiction to which
they are subject (unless and only to the extent that the Company or any of the
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported Taxes) and have paid all Taxes that are
material in amount, shown or determined to be due on such Tax Returns, except
those being contested in good faith and have set aside on their books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the Knowledge
of the Company there are no unpaid Taxes in any material amount claimed to be
due by any Taxing Authority, and to the Knowledge of the Company there is no
basis for any such claim.  Neither the Company nor any Subsidiary has executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any Tax.  None of the Company's, or any of the Subsidiaries’, Tax
Returns is presently being audited by any Taxing Authority.


Section 3.13      Title to Assets.
 
The Company and the Subsidiaries have good and marketable title in and to all
property owned by them and that is material to their businesses, free and clear
of all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by them. Any property and facilities held under lease by
the Company and the Subsidiaries are held under valid, subsisting and
enforceable leases concerning which the Company and the Subsidiaries are in
material compliance.
 
Section 3.14      Insurance.
 
The Company and the Subsidiaries maintain in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company and the
Subsidiaries, and the Company reasonably believes such insurance coverage
provides reasonable, prudent and customary coverage against all liabilities,
claims and risks against which it is customary for comparably situated companies
to insure.


Section 3.15      Permits.
 
 
9

--------------------------------------------------------------------------------


 
(a)           The Company and its Subsidiaries and, to the Knowledge of the
Company, their respective officers, directors, employees, and Associated Persons
hold all licenses, permits, certificates, franchises, ordinances, registrations,
qualifications, or other rights, privileges, applications and authorizations
filed with, granted or issued by, or entered by any Governmental Authority,
FINRA or self-regulatory organization that are required for the conduct of the
businesses of the Company and the Subsidiaries as currently being conducted,
each as amended through the date hereof (collectively, the "Company Permits"),
other than such licenses, permits, certificates, franchises, ordinances,
registrations, qualifications, or other rights, privileges, applications and
authorizations the absence of which would not reasonably be expected,
individually or in the aggregate to have a Company Material Adverse Effect.
 
(b)           The Company Permits are in full force and effect and have not been
pledged or otherwise encumbered, assigned, suspended, modified, conditioned, or
restricted in any material respect, canceled or revoked, and the Company and
each of the Subsidiaries, and, to the Knowledge of the Company, each of their
respective officers, directors, employees and Associated Persons thereof, have
operated, and are operating, in compliance with all terms thereof or any
renewals thereof applicable to them, and with all Requirements of Law which
apply to the conduct of the business thereof, and are in good standing in
respect of all such Company Permits, other than in any case where the failure to
so comply or operate or to be in good standing would not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect.  To
the Knowledge of the Company, no event has occurred, or notice received, with
respect to any of the Company Permits which allows or results in, or after
notice or lapse of time or both would result in, revocation, suspension, or
termination, modification, or the imposition of any condition or restriction,
thereof or would result in any other material impairment of the rights of the
holder of any such Company Permit other than as would not be reasonably
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.
 
(c)           Except as disclosed on Schedule 3.15(c), to the Knowledge of the
Company, no Governmental Authority, FINRA or self-regulatory organization has
initiated any proceeding, investigation, or examination into the business or
operations of the Company or any Subsidiary, or any officer, director, employee
or Associated Persons thereof, or has instituted any proceeding seeking to
revoke, cancel or limit any Company Permit, and neither the Company or any
Subsidiary, nor any officer, director, employee or Associated Person thereof has
received any notice of any unresolved material violation or exception by any
Governmental Authority, FINRA or self-regulatory organization with respect to
any report or statement relating to any examination of the Company or any
Subsidiary, except in any case as would not reasonably be expected, individually
or in the aggregate, to have a Company Material Adverse Effect.  Without
limiting the generality of the foregoing, neither the Company nor any Subsidiary
nor, to the Knowledge of the Company, any of their respective officers,
directors, employees, or Associated Persons or persons performing similar duties
has been enjoined, indicted, convicted or made the subject of a disciplinary
proceeding, censure, consent decree, cease and desist or administrative order on
account of any violation of the Exchange Act, the Commodity Exchange Act, the
Investment Company Act of 1940, the Investment Advisers Act of 1940, state
securities law or applicable foreign law or regulation.
 
 
10

--------------------------------------------------------------------------------


 
(d)           Except as disclosed on Schedule 3.15(d), neither the Company or
any Subsidiary, nor, to the Knowledge of the Company, any officer, director,
employee or Associated Person thereof is a party or subject to any agreement,
consent, decree or order or other understanding or arrangement with, or any
directive of any Government Authority, FINRA or self-regulatory organization
which imposes any material restrictions on or otherwise affects in any material
way the conduct of any of the business of the Company and its Subsidiaries.


Section 3.16      Labor Matters.
 
There are no collective bargaining agreements to which the Company or any of the
Subsidiaries is a party.  Except as would not be reasonably expected,
individually or in the aggregate, to have a Company Material Adverse Effect, the
Company and each Subsidiary are in compliance with all Requirements of Law
respecting employment and employment practices, terms and conditions of
employment and wages and hours.


Section 3.17      Compliance.
 
The Company and the Subsidiaries are not: (i) in violation of any of their
respective Organizational Documents, (ii) in default under or in violation of
(and, to the Knowledge of the Company, no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or the Subsidiaries under), nor has the Company or the Subsidiaries
received notice of a claim that it is in default under or that it is in
violation of, any Company Contract to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (iii) in violation of any order of any court, arbitrator or
Governmental Authority, or (iv) in violation of any applicable Requirement of
Law, and with respect to clauses (ii), (iii) or (iv) above, other than where
such violation or default would not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect.  The Company and each
of  its Subsidiaries and the conduct and operation of their respective
businesses is and has been in material compliance with each Requirement of Law
that (a) affects or relates to this Agreement or any of the other Transaction
Agreements or any of the Transactions or (b) is applicable to the Company or its
Subsidiaries or their respective businesses, other than where the failure to be
or to have been in compliance would not reasonably be expected, individually or
in the aggregate, to have a Company Material Adverse Effect.


Section 3.18      Transactions with Affiliates.
 
Except as disclosed on Schedule 3.18, and other than the Transactions, no
transactions, or series of related transactions, are currently proposed to which
the Company or any of the Subsidiaries would be a party that would be required
to be disclosed under Item 404 of Regulation S-K promulgated under the
Securities Act.


Section 3.19      Investment Company
 
 
11

--------------------------------------------------------------------------------


 
The Company is not, and after giving effect to the Transactions will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
 
Section 3.20      Corrupt Practices.
 
Neither the Company nor any Subsidiary, nor to the Knowledge of the Company any
director, officer, employee, agent or other Person acting on behalf of the
Company or any Subsidiary has, in the course of his or its actions for, or on
behalf of the Company or any of the Subsidiaries (i) used any corporate funds
for any unlawful contribution gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employees from
corporate funds; (iii) violated or is in violation of in any material respect
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
Section 3.21      Application of Takeover Protections.
 
(a)           The Board has taken all action necessary pursuant to Section 912
of the NYBCL prior to the date hereof to approve for purposes of Section 912 the
purchase of the Purchased Shares by the Investors.  Other than Section 912 of
the NYBCL, no state or foreign takeover or similar statute or regulation in any
jurisdiction in which the Company does business applies or purports to apply to
this Agreement or any of the Transactions.
 
(b)           The Company has taken all actions necessary under the Rights
Agreement to cause the Rights Agreement to be rendered inapplicable to this
Agreement and the Transactions for the Investors to be deemed not to be
“Acquiring Persons” (as defined in the Rights Agreement).
 
 
12

--------------------------------------------------------------------------------



 
Section 3.22      Securities Law Compliance.
 
Assuming the accuracy of the Investors’ representations and warranties contained
in Article IV, the offer, sale and issuance of the Purchased Shares hereunder is
in compliance with Section 4(2) of the Securities Act and is exempt from the
registration and prospectus delivery requirements of the Securities Act and all
applicable state securities laws.  Neither the Company nor any agent of the
Company has offered the Purchased Shares by any form of general solicitation or
general advertising, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.  Except as stated in
this Agreement and to the Knowledge of the Company, the Company has not taken,
nor will it take, directly or indirectly, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Purchased
Shares.  The Company agrees not to sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Purchased Shares in a manner
that would require the registration under the Securities Act of the offer or
sale to any of the Investors of the Shares.


Section 3.23      No Brokers.
 
No broker, investment banker or other Person is entitled to any broker’s,
finder’s or other similar fee or commission in connection with the execution and
delivery of this Agreement or any of the other Transaction Agreements or the
consummation of any of the Transactions based upon arrangements made by or on
behalf of the Company, and the Company shall indemnify and hold the Investors
harmless against any claim for any such fee or commission based on any such
arrangements.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each Investor hereby represents and warrants to the Company severally and not
jointly as follows:
 
Section 4.1        Organization, Standing and Power.
 
Such Investor (if a Business Entity) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation.  Such
Investor has the necessary power and authority to execute, deliver and perform
this Agreement and each of the other Transaction Agreements to which it is a
party.


Section 4.2        Authorization; Execution and Enforceability.
 
The execution, delivery and performance by such Investor (if a Business Entity)
of this Agreement and each of the other Transaction Agreements to which it is a
party have been duly and validly authorized by all necessary Business Entity
action on its part.  This Agreement has been duly executed and delivered by such
Investor and each other Transaction Agreement to
 
 
13

--------------------------------------------------------------------------------


 
which it is a party, when executed and delivered as contemplated herein, will
have been duly executed and delivered by it, and this Agreement constitutes, and
each such other Transaction Agreement upon execution and delivery thereof by
such Investor will constitute, the legal, valid and binding obligations of such
Investor, enforceable against it in accordance with their respective terms.


Section 4.3        No Conflict; Consents and Approvals.
 
(a)           Neither the execution, delivery or performance by such Investor of
this Agreement or any other Transaction Agreement to which such Investor is a
party nor the consummation of any of the Transactions will (i) conflict with or
violate any provision of any Organizational Document of such Investor (if a
Business Entity) or (ii) result in a breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of,
create in any party any right to accelerate, terminate, modify or cancel, or
require any notice, consent or waiver under, any Contractual Obligation or any
Requirement of Law applicable to such Investor or any of its properties or
assets other than a breach, default, acceleration, right, notice, consent or
waiver that is not material.
 
(b)           Such Investor is not required to obtain any consent, authorization
or approval of, or make any filing or registration with, any Governmental
Authority or any self regulatory organization in order for such Investor to
execute, deliver and perform this Agreement and the other Transaction Agreements
to which it is a party and to consummate the Transactions (“Investors
Approvals”).
 
(c)           No material Contractual Consents are required to be obtained under
any Contractual Obligation applicable to such Investor in connection with the
execution, delivery or performance of this Agreement or any of the other
Transaction Agreements to which it is a party or the consummation of any of the
Transactions.
 
Section 4.4        Purchase Entirely for Own Account.
 
The Purchased Shares to be acquired by such Investor hereunder will be acquired
for the Investor’s own account, not as nominee or agent, and not with a view to
the resale or distribution of any part thereof in violation of the Securities
Act, and such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act.  Such Investor does not have any agreement or understanding,
whether or not legally binding, direct or indirect, with any other Person to
sell or otherwise distribute the Purchased Shares to be issued to it hereunder.
 
Section 4.5        Investment Experience.
 
Such Investor acknowledges that it can bear the economic risk and complete loss
of its investment in the Purchased Shares to be purchased by it and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.  Such
Investor understands that the purchase of the Purchased Shares involves
substantial risk.


Section 4.6        Disclosure of Information.
 
 
14

--------------------------------------------------------------------------------


 
Such Investor has, in connection with its decision to purchase the Purchased
Shares to be issued to it, has had access to the SEC Reports and the
representations and warranties of the Company contained herein.  Such Investor
is not purchasing the Purchased Shares as a result of any advertisement,
article, notice or other communication regarding the Purchased Shares published
in any newspaper, magazine or similar media or broadcast over television or
radio or presented at any seminar or any other general solicitation or general
advertisement.  In making its decision to invest in the Purchased Shares, such
Investor has relied upon the independent investigations made by such Investor
and by such Investor’s own professional advisors.  Such Investor and its
advisors, if any, have been given the opportunity to obtain information and to
examine this Agreement and certain other information regarding the Company and
to ask questions of, and to receive answers from the Company or Persons acting
on the Company's behalf concerning the Purchased Shares, the Company, and terms
and conditions of this investment, and to obtain any additional information to
verify the accuracy of any information previously furnished.  All such questions
have been answered to such Investor’s full satisfaction.  Such Investor or any
person acting on its behalf has not received from the Company any information
that may constitute material, non-public information, the confidentiality and
use of which is not covered by an Investor Confidentiality Agreement to which
such Investor is a party.  The right of each Investor to rely fully upon the
representations and warranties of the Company contained in this Agreement shall
not limited by this Section 4.6 or any right of the Investors to investigate the
affairs of the Company or any knowledge of facts determined or determinable by
the Investors pursuant to such investigation or right of investigation.


Section 4.7        Restricted Securities.
 
Such Investor understands that the Purchased Shares will be characterized as
“restricted securities” under the United States federal securities laws inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances.  Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchased Shares or
the fairness or suitability of the investment in the Purchased Shares.
 
Section 4.8        Legends.
 
Such Investor understands that, except as provided below and until such time as
the resale of the Purchased Shares has been registered under the Securities Act,
certificates evidencing the Purchased Shares shall bear the following legends:
 
(a)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OFFERED FOR
SALE, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION FROM
COUNSEL IN A FORM ACCEPTABLE TO THE COMPANY AND ITS LEGAL COUNSEL STATING THAT
SUCH REGISTRATION IS NOT REQUIRED.”
 
 
15

--------------------------------------------------------------------------------


 
(b)           If required by the authorities of any state in connection with the
issuance or sale of the Purchased Shares, the legend required by such state
authority.
 
Section 4.9        Accredited Investor.
 
Such Investor is an “accredited investor” as defined in Rule 501(a) of
Regulation D, as amended, under the Securities Act.  Such Investor’s principal
place of business is located in the jurisdiction set forth opposite the name of
such Investor on Exhibit B.
 
Section 4.10      No Puts or Short Sales.
 
During the period of time beginning ninety (90) days prior to the date of this
Agreement and ending upon the Closing Date, such Investor and its Affiliates
have not entered, and will not enter, into any "put equivalent position" as such
term is defined in Rule 16a-1 under the Exchange Act or short sale positions
with respect to the Common Stock of the Company.
 
Section 4.11      Availability of Funds.
 
Such Investor has sufficient funds on hand or currently drawable under
applicable credit facilities or financing commitments to pay the Purchase Price
for the Purchased Shares to be issued to it on the Closing Date.


Section 4.12      No Brokers.
 
Except as heretofore been disclosed to the Company by the Investor no broker,
investment banker or other Person is entitled to any broker’s, finder’s or other
similar fee or commission in connection with the execution an delivery of this
Agreement or any of the other Transaction Agreements or the consummation of any
of the Transactions based upon arrangements made by or on behalf of such
Investor, and such Investor shall indemnify and hold the Company harmless
against any claim for any such fee or commission based on any such arrangements.


Section 4.13      Tax Matters.
 
With respect to tax considerations involved in this investment, other than the
representations and warranties of the Company set forth in Section 3.12, such
Investor is not relying on the Company (or any agent or representative of the
Company).  Such Investor has carefully considered and has, to the extent the
Investor believes such discussion necessary, discussed with the Investor's tax
advisers the suitability of an investment in the Purchased Shares for the
Investor's particular tax situation.
 


 
ARTICLE V
COVENANTS
 
 
16

--------------------------------------------------------------------------------


 
Section 5.1        Listing.
 
The Company shall use its reasonable best efforts to maintain the Common Stock’s
authorization for quotation on the NASDAQ Global Market and to cause the
Purchased Shares to be approved for listing thereon on or prior to the Closing
Date to the extent permitted under the rules of the NASDSAQ Global
Market.  Neither the Company nor any of the Subsidiaries shall take any action
which would be reasonably expected to result in the delisting or suspension of
the Common Stock on the NASDAQ Global Market and shall take all action
reasonably necessary to maintain the listing of the Common Stock on the NASDAQ
Global Market, including without limitation, exhausting all available remedies,
appeal reviews and other similar mechanisms and procedures provided for under
the rules and regulations of the NASDAQ Global Market to permit the continued
listing of the Common Stock on the NASDAQ Global Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 5.1.


Section 5.2        Defense of Certain Actions.
 
(a)           The Company and the Investors shall each refrain from taking any
action which would render any representation or warranty contained in Article
III or IV inaccurate in any material respect as of the Closing Date.  Each party
shall promptly notify the other of (i) any event or matter that would reasonably
be expected to cause any of its representations or warranties to be untrue in
any material respect or (ii) any action, suit or proceeding that shall be
instituted or threatened against such party to restrain, prohibit or otherwise
challenge the legality of any of the Transactions.
 
(b)           The Company and the Investors shall each use their respective
reasonable best efforts to cause each of the conditions precedent set forth in
Article VI to be satisfied as soon as practicable after the date hereof.
 
(c)           The Company and the Investors shall cooperate fully with each
other and assist each other in defending any lawsuits or other legal
proceedings, whether judicial or administrative, brought against either party
challenging this Agreement or any of the other Transaction Agreements or the
consummation of the Transactions, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Authority
vacated or reversed.
 
 
17

--------------------------------------------------------------------------------


 
Section 5.3        Contractual Consents and Governmental Approvals.
 
(a)           The Company will act diligently and reasonably in attempting to
obtain before the Closing Date, and the Investors shall reasonably cooperate
with the Company in such efforts, any Company Contractual Consents in form and
substance reasonably satisfactory to the Investors, including, without
limitation, the Mast Investor, provided that neither the Company nor the
Investors shall have any obligation to offer or pay any consideration in order
to obtain any such Company Contractual Consents; and provided, further, that the
Company shall not make any agreement or understanding affecting the Company or
any of the Subsidiaries, or any of their respective businesses, as a condition
for obtaining any such Company Contractual Consents except with the prior
written consent of the Investors, including, without limitation, the Mast
Investor.
 
(b)           Between the date hereof and the Closing Date, the Company and the
Investors shall act diligently and reasonably, and shall cooperate with each
other, in making any required filing, registration or notification with, and in
attempting to obtain any consent, authorization or approval required from, any
Governmental Authority, FINRA, any self regulatory organization, and stock
exchange of which the Company or any Subsidiary is a member in connection with
the Transactions or to otherwise satisfy the conditions set forth in Article VI;
provided that the Company shall not make any agreement or understanding
affecting the Company or any of the Subsidiaries, or any of their respective
businesses, as a condition for obtaining any such consents or waivers except
with the prior written consent of the Investors; provided, further that neither
the Company nor the Investors shall be obligated to (A) execute settlements,
undertakings, consent decrees, stipulations or other agreements, (B) sell,
divest, hold separate or otherwise convey any particular assets or categories of
assets or businesses of the Company or the Investors or (C) otherwise take or
commit to take actions that after the Closing Date would limit the freedom of
action of the Investors or the Company or its Subsidiaries with respect to, or
its or their ability to retain, one or more of its or their businesses, product
lines or assets, in each case as may be required in order to avoid the entry of,
or to effect the dissolution of, any injunction, temporary restraining order or
other order in any suit or proceeding which would otherwise have the effect of
preventing or materially delaying the Closing
 
Section 5.4        Use of Proceeds.
 
The net proceeds received by the Company from the issuance of the Purchased
Shares shall be used to increase the regulatory capital of the Company’s
broker-dealer Subsidiaries and for other corporate purposes.
 
Section 5.5        Restrictions on Transferability
 
Each Investor agrees that it shall not make any sale of the Purchased Shares
except in accordance with this Agreement.  Each Investor acknowledges and agrees
that the Purchased Shares are not transferable on the books of the Company
unless (a) such Purchased Shares are sold pursuant to (i) a Registration
Statement, (ii) Rule 144 under the Securities Act (“Rule 144”) or (iii) an
exemption from registration other than Rule 144 and (b) a certificate is
submitted to the Company’s transfer agent evidencing the Purchased Shares and
accompanied by a separate officer’s certificate: (i) executed by an officer of,
or other authorized person designated by, such Investor; and (ii) to the effect
that the Purchased Shares have been sold pursuant to (A) a Registration
Statement, in which case such Investor certifies that the requirement of
delivering a current prospectus has been complied with or will be complied with
 
18

--------------------------------------------------------------------------------


 
 
in connection with the sale, (B) Rule 144, in which case such Investor certifies
that it has complied with or will comply with the requirements of Rule 144 or
(C) pursuant to an exemption from registration other than Rule 144, and in the
case of (B) and (C) such Investor must also provide the Company with an opinion
of counsel, reasonably acceptable to the Company, to the effect that the
transaction is so exempt.  Each Investor hereby covenants with the Company not
to make any sale of the Purchased Shares pursuant to a Registration Statement
without effectively causing the prospectus delivery requirements under the
Securities Act (to the extent applicable) to be satisfied.
 
Section 5.6        Current Public Information.
 
At all times between the date of this Agreement and the first anniversary of the
Closing, so long as any of the Investors own any of the Purchased Shares, the
Company shall satisfy the current public information requirement of Rule 144(c)
of the Securities Act, and shall not terminate its status as an issuer required
to file reports under the Exchange Act.

 
ARTICLE VI
CONDITIONS
 
Section 6.1        Conditions to the Company’s Obligations.
 
The obligation of the Company to consummate the Transactions shall be subject to
the fulfillment (or waiver by the Company) at or prior to the Closing of each of
the following conditions:


(a)           No Order.  No court or other Governmental Authority having
jurisdiction over the Company or any of the Subsidiaries or the Investors shall
have instituted, enacted, issued, promulgated, enforced or entered any
Requirement of Law (whether temporary, preliminary or permanent) that is then in
effect and that (i) has the effect of making illegal or otherwise prohibiting or
invalidating consummation of any of the Transactions or any provision of this
Agreement or any of the other Transaction Agreements or (ii) seeks to restrain,
prohibit or invalidate the consummation of any of the Transactions or to
invalidate any provision of this Agreement or any of the other Transaction
Agreements.
 
(b)           Governmental Approvals.  Each Company Approval and Investor
Approval, if any, shall have been obtained or made and shall be in full force
and effect to the extent that the failure to obtain or make such Company
Approval or Investor Approval (i) has the effect of making illegal or otherwise
prohibiting or invalidating consummation of any of the Transactions or any
provision of this Agreement or any of the other Transaction Agreements or (ii)
could reasonably be expected, individually or in the aggregate, to have a
Company Material Adverse Effect.
 
(c)           Performance of Obligations.  The Investors shall have performed in
all material respects each of their respective covenants and agreements
contained in this Agreement required to be performed at or prior to the Closing.
 
 
19

--------------------------------------------------------------------------------


 
(d)           Representations and Warranties.  Each of the representations and
warranties of the Investors contained in this Agreement that is qualified as to
materiality shall be true and correct on and as of the Closing Date as if made
on and as of such date (other than representations and warranties which address
matters only as of a certain date, which shall be true and correct as of such
certain date) and each of the representations and warranties of the Investors
that is not so qualified shall be true and correct in all material respects on
and as of the Closing Date as if made on and as of such date (other than
representations and warranties which address matters only as of a certain date,
which shall be true and correct in all material respects as of such certain
date).
 
Section 6.2        Conditions to the Investors’ Obligations.
 
The obligation of each Investor to consummate the Transactions shall be subject
to the fulfillment (or waiver by such Investor) at or prior to the Closing of
each of the following conditions:


(a)           No Order.  No court or other Governmental Authority having
jurisdiction over the Company or any of the Subsidiaries or the Investors shall
have instituted, enacted, issued, promulgated, enforced or entered any
Requirement of Law (whether temporary, preliminary or permanent) that is then in
effect and that (i) has the effect of making illegal or otherwise prohibiting or
invalidating consummation of any of the Transactions or any provision of this
Agreement or any of the other Transaction Agreements or result or would result
in a Company Material Adverse Effect or (ii) seeks to restrain, prohibit or
invalidate the consummation of any of the Transactions or to invalidate any
provision of this Agreement or any of the other Transaction Agreements.
 
(b)           Governmental Approvals.  Each Company Approval and Investor
Approval, if any, shall have been obtained or made and shall be in full force
and effect to the extent that the failure to obtain or make such Company
Approval or Investors Approval (i) has the effect of making illegal or otherwise
prohibiting or invalidating consummation of any of the Transactions or any
provision of this Agreement or any of the other Transaction Agreements or (ii)
would reasonably be expected, individually or together with other Company
Approvals or Investor Approvals that have not been obtained or made, to have a
Company Material Adverse Effect.
 
(c)           Contractual Consents.  Each Company Contractual Consent, if any,
shall have been obtained and shall be in full force and effect to the extent
that the failure to obtain such Company Contractual Consent would reasonably be
expected, individually or together with other Company Contractual Consents that
have not been obtained, to have a Company Material Adverse Effect.
 
(d)           Performance of Obligations.  The Company shall have performed in
all material respects each of its respective covenants and agreements contained
in this Agreement and required to be performed at or prior to the Closing.
 
(e)           Representations and Warranties.  Each of the representations and
warranties of the Company contained in this Agreement that is qualified as to
materiality shall be
 
 
20

--------------------------------------------------------------------------------


 
true and correct on and as of the Closing Date as if made on and as of such date
(other than representations and warranties which address matters only as of a
certain date, which shall be true and correct as of such certain date) and each
of the representations and warranties of the Company that is not so qualified
shall be true and correct in all material respects on and as of the Closing Date
as if made on and as of such date (other than representations and warranties
which address matters only as of a certain date, which shall be true and correct
in all material respects as of such certain date).
 
ARTICLE VII
FURTHER AGREEMENTS
 
Section 7.1        Public Announcements.
 
The Fund Investors and the Company shall consult with each other before issuing
any press release or otherwise making any public statements with respect to the
execution and delivery of this Agreement or the other Transaction Agreements or
any of the Transactions, and shall not issue any such press release or make any
such public statement prior to reaching mutual agreement on the language of such
press release or such public statement, except as may otherwise be required by
applicable Requirement of Law or stock exchange rule.


Section 7.2        Fees and Expenses.
 
(a)           Except as otherwise specified in this Section 7.2 or agreed in
writing by the parties, all costs and expenses incurred in connection with this
Agreement, the Registration Rights Agreement and the Transactions shall be paid
by the party incurring such cost or expense.
 
(b)           The Company shall promptly reimburse the Fund Investors upon
presentation of appropriate invoices and documentation therefor for all
Reimbursable Expenses incurred by or on behalf of the Fund Investors or any of
their Affiliates.  Any such Reimbursable Expenses incurred on or prior to the
Closing Date may also be deducted by the Fund Investors from the Purchase Price
as contemplated in Article II.  For purposes of this Agreement, “Reimbursable
Expenses” shall mean all reasonable out-of-pocket fees and expenses incurred by
or on behalf of the Fund Investors (or their respective Affiliates) at any time
prior to any termination of this Agreement (whether before or after the date
hereof or before or after the Closing Date) in connection with their due
diligence investigation of the Company, the preparation of this Agreement and
the other Transaction Agreements and consummation of the Transactions and
related preparations therefor, including all reasonable fees and expenses of
counsel, accountants, experts and consultants to the Fund Investors and their
respective Affiliates.
 
(c)           On or prior to the date of this Agreement, the Company shall
deposit $25,000 with Foley Hoag LLP, counsel to the Mast Investor, as an advance
to be applied against a portion of reasonable fees, time charges and expenses of
the Mast Investor to be paid by the Company in accordance with Section 7.2(b)
above.  Amounts payable by the Company to the Mast Investor in accordance with
Section 7.2(b) which exceed $25,000 will be paid by the Company at the Closing
or shall be deducted by the Mast Investor from the Purchase Price in accordance
with the terms of Section 7.2(b).
 
 
21

--------------------------------------------------------------------------------


 
(d)           The Company acknowledges that the agreements contained in this
Section 7.2 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, the Fund Investors would not
enter into this Agreement.  Accordingly, if the Company fails to pay promptly
any Reimbursable Expenses due to any Fund Investor pursuant to this Section 7.2,
(i) interest shall accrue and immediately become payable on the overdue amount
from the due date thereof until the date of payment at the base rate of
Citibank, N.A. in effect from time to time and (ii) in the event that any Fund
Investor commences a suit that results in a judgment against the Company for any
such overdue amount or interest, the Company shall also reimburse such Fund
Investor for its costs and expenses (including reasonable attorney’s fees)
incurred in connection with such suit.
 
Section 7.3        Independent Nature of Investors Obligations.
 
The obligations of each Investor under any Transaction Document are several and
not joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents and the Company acknowledges that the Investors are not
acting in concert or as a group, and the Company will not assert any such claim,
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.
 
ARTICLE VIII
GENERAL
 
Section 8.1        Termination.  This Agreement may be terminated at any time
prior to the Closing:
 
(a)           by mutual written consent of the Fund Investors and the Company;
 
(b)           by the Fund Investors if there has been (i) a material breach of
any of the representations or warranties of the Company set forth in this
Agreement that would give rise to the failure of the condition set forth in
Section 6.2(e) or (ii) a material breach of any of the covenants or agreements
of the Company set forth in this Agreement, which breach has not been cured
within ten (10) Business Days following receipt by the Company of notice of such
breach from the Fund Investors; provided that the Fund Investors are not then in
material breach of any representation or warranty under this Agreement.
 
(c)           by the Company, as this Agreement relates to a particular Investor
or Investors, if there has been (i) a material breach of any of the
representations or warranties by such Investor or Investors set forth in this
Agreement that would give rise to the failure of the condition set forth in
Section 6.1(d) or (ii) a material breach of any of the covenants or
 
 
22

--------------------------------------------------------------------------------


 
agreements of such Investor or Investors set forth in this Agreement, which
breach has not been cured within ten (10) Business Days following receipt by
such Investor or Investors of notice of such breach from the Company; provided
that the Company is not then in material breach of any representation or
warranty under this Agreement.
 
(d)           by any of the Investors or the Company if any permanent order,
decree, ruling or other action of a court or other competent authority
restraining, enjoining or otherwise preventing the consummation of any of the
Transactions shall have become final and non-appealable; or
 
(e)           by either of the Fund Investors or the Company if the Closing
shall not have occurred on or before April 30, 2008, unless the failure for the
Closing to occur is the result of a material breach of this Agreement by the
party seeking to terminate this Agreement.
 
In the event of termination of this Agreement by any of the Investors or the
Company, as provided in this Section 8.1, this Agreement shall forthwith become
void and there shall be no liability hereunder on the part of the Investors or
the Company, or their respective officers, directors, managers, members or
partners, except for Sections 8.2 and 9.1 and except that no such termination
shall relieve any party of liability for any breach of any other provision of
this Agreement occurring prior to such termination.
 
Section 8.2        Notice.
 
Whenever any notice is required to be given hereunder, such notice shall be
deemed given only when such notice is in writing and is delivered by messenger
or courier or, if sent by fax, when received.  All notices, requests and other
communications hereunder shall be delivered by courier or messenger or shall be
sent by facsimile to the following addresses:


 
(i)
If to the Mast Investor, at the following address:

 
MAST Credit Opportunities I Master Fund Limited
c/o MAST Capital Management, LLC
535 Boylston Street, Suite 401
Boston, Massachusetts 02116
Attention: John S. Ehlinger
Fax: (617) 247-7985


with a copy by fax or messenger or courier to:
 
Foley Hoag LLP
Bay Colony Corporate Center
1000 Winter Street, Suite 4000
Waltham, Massachusetts 02451
Attention: David A. Broadwin, Esq.
Fax: (617) 832-7000


(ii)           If to the MatlinPatterson Investor, at the following address:
 
 
 
23

--------------------------------------------------------------------------------



 
MatlinPatterson FA Acquisition LLC
c/o MatlinPatterson Global Advisers LLC
520 Madison Avenue, 35th Floor
New York, New York 10022
Attention:  General Counsel
Fax: (212) 651-4011


with a copy by fax or messenger or courier to:
 
Sidley Austin llp
787 Seventh Avenue
New York, New York 10019
Facsimile: (212) 839-5599
Attention:  Duncan N. Darrow and Michael H. Yanowitch
 
(iii)           If to the Company, at the following address:
 
Broadpoint Securities Group, Inc.
One Penn Plaza, 42nd Floor
New York, New York 10119
Facsimile: (212) 273-7100
Attention:  General Counsel
 
with a copy by fax or messenger or courier to:
 
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019-6092
Facsimile: (212) 259-6333
Attention:  Donald Murray and Christopher P. Peterson
 
(iv)           If to any Individual Investor, to the address set forth below
such Individual Investor’s name on Exhibit B,
 
or, in the case of any of the foregoing, to such other respective addresses as
may be designated by notice given in accordance with this Section 8.2.
 
Section 8.3        Complete Agreement; No Third-Party Beneficiaries.
 
This Agreement, the other Transaction Agreements, the Investor Confidentiality
Agreements and the Company Disclosure Letter constitute the entire agreement
among the parties pertaining to the subject matter hereof and supersede all
prior agreements and understandings of the parties in connection therewith,
including the letter Re: Common Stock Purchase and Backstop dated February 21,
2008 between Mast Capital Management, LLC and the Company and attached Term
Sheet, which, except for those sections which are explicitly binding on the
parties thereto, shall be deemed terminated and of no further force or
effect.  This
 
 
24

--------------------------------------------------------------------------------


 
Agreement is not intended to confer upon any person other than the Company and
the Investors any rights or remedies hereunder.


Section 8.4        Survival.
 
The respective representations, warranties, covenants and agreements of the
Company and the Investors set forth in this Agreement or any other Transaction
Agreement or in any exhibit, schedule, certificate or instrument attached or
delivered pursuant hereto or thereto (except covenants and agreements which are
expressly required to be performed and are performed in full on or prior to the
Closing Date) shall survive the Closing and the consummation of the
Transactions.
 
Section 8.5        Governing Law.
 
THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD APPLY THE LAW OF ANY OTHER JURISDICTION.  THE INVESTORS AND THE
COMPANY HEREBY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND THE FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN WITH RESPECT TO
ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
AGREEMENT OR TO DETERMINE THE RIGHTS OF ANY PARTY HERETO.


Section 8.6        No Assignment.
 
Neither this Agreement nor any rights or obligations under it are assignable by
any party without the written consent of the other parties.


Section 8.7        Counterparts.
 
This Agreement may be executed in one or more counterparts and by different
parties in separate counterparts.  All such counterparts shall constitute one
and the same agreement and shall become effective when one or more counterparts
have been signed by each party and delivered to the other parties.


Section 8.8        Remedies; Waiver.
 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.  No failure on the
part of any party to exercise or delay in exercising any right hereunder shall
be deemed a waiver thereof, nor shall any single or partial exercise preclude
any further or other exercise of such or any other right.  Notwithstanding any
other provision of this Agreement, it is understood and agreed that remedies at
law would be inadequate in the case of any breach of the covenants contained in
this Agreement.  The Company and the Investors shall be entitled to equitable
relief, including the
 
 
25

--------------------------------------------------------------------------------


 
remedy of specific performance, with respect to any breach or attempted breach
of such covenants by the other party.


Section 8.9        Severability.
 
Any invalidity, illegality or unenforceability of any provision of this
Agreement in any jurisdiction shall not invalidate or render illegal or
unenforceable the remaining provisions hereof in such jurisdiction and shall not
invalidate or render illegal or unenforceable such provisions in any other
jurisdiction.  The Company and the Investors shall endeavor in good faith
negotiations to replace any invalid, illegal or unenforceable provision with a
valid, legal and enforceable provision, the economic effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provision.


Section 8.10      Amendment; Waiver.
 
This Agreement may be amended only by agreement in writing of each of the
parties (including, without limitation, the MAST Investor).  No waiver of any
provision nor consent to any exception to the terms of this Agreement shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.


Section 8.11      Confidentiality.
 
Except for the Mast Investor, which has entered into a confidentiality agreement
with the Company dated as of February 28, 2008 and remains subject to its terms,
each Investor acknowledges and agrees that any information or data it has
acquired from the Company, not otherwise properly in the public domain, was
received in confidence.  Each Investor agrees not to divulge, communicate or
disclose, except as may be required by law or for the performance of this
Agreement, or use to the detriment of the Company or for the benefit of any
other person or persons, or misuse in any way, any confidential information of
the Company.
 
 
[the next page is the signature page]
 
 
26

--------------------------------------------------------------------------------


 
COMPANY AND FUND INVESTOR SIGNATURE PAGE
 
IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.
 

 
                BROADPOINT SECURITIES GROUP, INC.




                By:  /s/ Lee Fensterstock                                 
       
                Name:    Lee Fensterstock
                Title:      Chief Executive Officer






                MAST CREDIT OPPORTUNITIES I MASTER
                FUND LIMITED




                By:  /s/ Christopher B. Madison                            
                Name:   Christopher B. Madison
                Title:      Partner






                MATLINPATTERSON FA ACQUISITION LLC




                By:  /s/ Lawrence M. Teitelbaum                             
                Name:    Lawrence M. Teitelbaum
                Title:      President
 

 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Mark H. Bryant
           
Signature:
/s/ Mark H. Bryant
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
14 Wooddale Rd
             
Greenwich, CT
             
06830
           
Fax Number:
973-226-7618 (w)
 
         
Telephone Number:
973-226-4644 (w)
           
Email Address:
Mark.Bryant@Broadpointsecurities.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Stephen Colman
           
Signature:
/s/ Stephen Colman
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
137 Woodlands Road
             
Harrison NY  10528
             
 
           
Fax Number:
914-967 2772
 
         
Telephone Number:
914-967 2778
           
Email Address:
SColman2@Bloomberg.net
           
With a copy to (which shall not constitute notice):
             
HColman@aol.com
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Gregory D. Ethridge
           
Signature:
/s/ Gregory D. Ethridge
 
         
Name of Signatory:
 
   
(If different than Investor)
333 E. 56th St.             
Address for Notice:
Apt. PHG
             
New York, NY 10022
             
 
           
Fax Number:
(212) 588-0602
 
         
Telephone Number:
greg-ethridge@yahoo.com
           
Email Address:
 
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Steve Sinofsky
           
Signature:
/s/ Steve Sinofsky
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
51 Arbor Circle
             
Basking Ridge
             
NJ  07920
           
Fax Number:
973-226-7618
 
         
Telephone Number:
973-226-4644
           
Email Address:
SSinofsky2@Bloomberg.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
John H. Hale
           
Signature:
/s/ John H. Hale
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
5 Holmhill Ln
             
Rosewood, NJ  07068
             
 
           
Fax Number:
973-228-1148
 
         
Telephone Number:
973-228-8762
           
Email Address:
matty1225@hotmail
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Riaz Haidri
           
Signature:
/s/ Riaz Haidri
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
41 Dale Drive
             
Chatham, NJ  07928
             
 
           
Fax Number:
973-226-7618 
 
         
Telephone Number:
973-377-4840
           
Email Address:
RHaidri@verizon.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Lee Fensterstock
           
Signature:
/s/ Lee Fensterstock
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
445 Lafayette St.
             
N.Y., N.Y.  10003
             
 
           
Fax Number:
212-273-7133 
 
         
Telephone Number:
212-273-7186
           
Email Address:
Lee.Fensterstock@BroadpointSecurities.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Nicholas Casesa
           
Signature:
/s/ Nicholas Casesa
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
502 Timberline Dr.
             
Franklin Lakes, N.J.  07417
             
 
           
Fax Number:
 
 
         
Telephone Number:
201-560-1447
           
Email Address:
NCasesa1@optonline.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------






INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Alvin Jay DeGuzman
           
Signature:
/s/ Alvin Jay DeGuzman
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
50 Yacenda Dr
             
Morris Plains, NJ  07950
             
 
           
Fax Number:
(973) 364-1096 
 
         
Telephone Number:
973-226-5864
           
Email Address:
Alvin.DeGuzman@BroadpointSecurities.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------





 
INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Sunny Cheung
           
Signature:
/s/ Sunny Cheung
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
245 W. 72nd St., Apt. 4B
 
 
 
         
New York, NY  10023
             
 
           
Fax Number:
212-273-7120 
 
         
Telephone Number:
212-273-7129
           
Email Address:
sunny.cheung@broadpointsecurities.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 

 

--------------------------------------------------------------------------------


 
 
 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Richard Wheeless
           
Signature:
/s/ Richard Wheeless
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
34 Kings Hill  Ct
             
Summit, NJ  07901
             
 
           
Fax Number:
973-226-7618 
 
         
Telephone Number:
908-522-0416
           
Email Address:
RWW@Bloomberg.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Michael Tama
           
Signature:
/s/ Michael Tama
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
70 Adams St.
      Apt. 5M       
Hoboken, NJ  07030
             
 
           
Fax Number:
 
 
         
Telephone Number:
201-683-3464
           
Email Address:
mtama@mail2web.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Gregory A. Sullivan, IRA Rollover
           
Signature:
/s/ Gregory A. Sullivan
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
163 Bingham Ave.
             
Rumson, NJ  07760
             
 
           
Fax Number:
 
 
         
Telephone Number:
732-842-0041
           
Email Address:
Longdrivegreg@hotmail.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Jeffrey D. Sprengel
           
Signature:
/s/ Jeffrey D. Sprengel
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
731 Austin Street
             
Westfield, NJ  07090
             
 
           
Fax Number:
(w) 973-226-7618 
 
         
Telephone Number:
(w) 973-226-4644 (h) 908-301-1004
           
Email Address:
jsprengel7@bloomberg.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Marc Santo Domingo
           
Signature:
/s/ Marc Santo Domingo
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
28 Baybury Ct.
             
E. Hanover, NJ  07936
             
 
           
Fax Number:
973-226-7618 
 
         
Telephone Number:
973-226-3978(w)   973-585-7319(h)
           
Email Address:
Santo@bloomberg.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Richard Rossi
           
Signature:
/s/ Richard Rossi
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
11 Garden Pl
             
Chatham, NJ  07928
             
 
           
Fax Number:
973-226-7618 
 
         
Telephone Number:
973-226-4644
           
Email Address:
Richard.Rossi@Broadpointsecurities.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Joseph Mannello
           
Signature:
/s/ Joseph Mannello
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
137 Jockey Hollow Road
             
Bernardsville, NJ  07924
             
 
           
Fax Number:
908 776-5823 
 
         
Telephone Number:
908-766-4222
           
Email Address:
JMannello@patmedia.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Gary A. Madia
           
Signature:
/s/ Gary A. Madia
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
2 Shadowbrook Way
             
Mendham, NJ  07945
             
 
           
Fax Number:
 
 
         
Telephone Number:
973-531-8000
           
Email Address:
sutmadia@aol.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
David M. Klein
           
Signature:
/s/ David M. Klein
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
18 Knollwood Terrace
             
Randolph, NJ  07869
             
 
           
Fax Number:
973 -532-0231 
 
         
Telephone Number:
973-442-0866
           
Email Address:
DKLK@optonline.net
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Peter Brady
           
Signature:
/s/ Peter Brady
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
10 Sage Dr
             
Warren, NJ  07059
             
 
           
Fax Number:
973 226-7618 
 
         
Telephone Number:
973-226-4644
           
Email Address:
Pete.Brady@Broadpointsecurities.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 

--------------------------------------------------------------------------------


 
 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Laurence M. Mascera
           
Signature:
/s/ Laurence M. Mascera
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
500 East 77th Street #2024
             
New York, NY  10162
             
 
           
Fax Number:
212-273-7145 
 
         
Telephone Number:
212-273-7104
           
Email Address:
larry.mascera@broadpointsecurities.com
           
With a copy to (which shall not constitute notice):
             
Willkie Farr & Gallagher
             
787 7th Avenue
             
New York, NY  10019
              Attn:  Carol R. Mascera, Esq.   


 
 
 

--------------------------------------------------------------------------------


 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Robert Tirschwell
           
Signature:
/s/ Robert Tirschwell
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
39 Worth St
             
New York, NY  10013
             
 
           
Fax Number:
 
 
         
Telephone Number:
212-334-5233
           
Email Address:
RTirschwell@BPDescap.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 
 

--------------------------------------------------------------------------------


 
 


INDIVIDUAL INVESTOR SIGNATURE PAGE


IN WITNESS WHEREOF, the Company and the Investors have caused this Agreement to
be executed by their respective offers thereunto duly authorized all as of the
date first written above.



         
Investor Name:
Robert M. Fine
           
Signature:
/s/ Robert M. Fine
 
         
Name of Signatory:
 
   
(If different than Investor)
             
Address for Notice:
Robert M. Fine
             
21 Harriman Drive
             
Sands Point, NY  11050
           
Fax Number:
(516) 944-2235 
 
         
Telephone Number:
(516) 708-1299
           
Email Address:
LLRMF@aol.com
           
With a copy to (which shall not constitute notice):
             
 
             
 
             
 
 


 
 
 
 

--------------------------------------------------------------------------------




Exhibit A
to
Stock Purchase Agreement


Defined Terms.




“Action or Proceeding” means any suit, action, proceeding (including any
compliance, enforcement or disciplinary proceeding), arbitration, formal or
informal inquiry, inspection, investigation or formal order of investigation of
complaint.


“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act as in
effect as on the date hereof.


“Agreement” has the meaning set forth in the preamble.


“Associated Person” means an “associated persons” as defined in Article I,
section (dd) of the NASD’s By-laws, as incorporated into the FINRA Rulebook,
By-laws and Schedules to By-laws.


“Board” means the board of directors of the Company.


“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions in the State of New York are authorized by law or executive
order to close.


“Business Entity” means any corporation, partnership, limited liability company,
joint venture, association, partnership, business trust or other business
entity.


“Capital Stock” means the Common Stock and the Preferred Stock.


“Closing” has the meaning set forth in Section 2.2.


“Closing Date” means the date on which the Closing takes place.


“Code” means the U.S. Internal Revenue Code of 1986, as amended.


“Common Stock” means the common stock, par value $.01 per share, of the Company.


“Company” has the meaning set forth in the preamble.


“Company Approvals” has the meaning set forth in Section 3.5(b).


“Company Contract” means any material indenture, mortgage, deed of trust, lease,
contract, agreement, instrument or other undertaking or legally binding
arrangement
 
 

--------------------------------------------------------------------------------


 
(whether written or oral) to which the Company or any Subsidiary is a party or
by the Company or any Subsidiary or any of their respective properties or assets
is bound.


“Company Contractual Consents” has the meaning set forth in Section 3.5(c).


“Company Disclosure Letter” means the letter dated the date hereof delivered by
the Company to the Investors, which letter relates to this Agreement and is
designated therein as the Company Disclosure Letter.


“Company Material Adverse Effect” means a material adverse effect on (i) the
ability of the Company to consummate any of the Transactions or to perform any
of its obligations under this Agreement or any of the other Transaction
Agreements or (ii) the businesses, assets (including licenses, franchises and
other intangible assets), liabilities, financial condition or operating income
of the Company and its Subsidiaries, taken as a whole, provided, however that in
no event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been, a Company Material Adverse Effect:  (a) a change in the
market price or trading volume of Common Stock (but not any effect, event,
development or change underlying such decrease to the extent that such effect,
event, development or change would otherwise constitute a Company Material
Adverse Effect); (b) changes in conditions in the U.S. or global economy or
capital or financial markets generally, including changes in interest or
exchange rates; (c) changes in general legal, tax, regulatory, political or
business conditions; (d) changes that are the result of factors generally
affecting the industry in which the Company and the Subsidiaries operate; (e)
changes in applicable law or GAAP; (f) the negotiation, execution, announcement,
pendency or performance of this Agreement or the Transactions or the
consummation of the Transactions, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, vendors, lenders, brokers,
investors, venture partners or employees; (g) acts of war, armed hostilities,
sabotage or terrorism, or any escalation or worsening of any such acts of war,
armed hostilities, sabotage or terrorism threatened or underway as of the date
of this Agreement; (h) earthquakes, hurricanes, floods, or other natural
disasters; (i) any action taken by the Company at the request or with the prior
written consent of each of the Fund Investors; (j) the failure of the Company to
take any action as a result of any restrictions or prohibitions set forth in
Article V; or (k) any adverse development in any litigation or regulatory
proceeding described in Schedule 3.9 or the commencement of any action or
proceeding based on a pre-litigation claim described in Schedule 3.9; or (l) any
litigation or regulatory proceeding alleging claims arising under Section 10(b)
of the Securities Exchange Act of 1934 and Rule 10b-5 promulgated thereunder or
other laws to similar effect based solely on the existence, announcement or
performance of this Agreement or the Transactions.


“Company Permits” has the meaning set forth in Section 3.15.


“Contractual Consent” applicable to a specified Person in respect of a specified
matter means any consent required to be obtained by such Person from any other
Person party to any Contractual Obligation to which such first Person is a party
or by which it is bound in order for such matter to occur or exist without
resulting in the occurrence of a default or event of default or termination, the
creation of any lien, the triggering of any decrease in the rights of
 
 

--------------------------------------------------------------------------------


 
such first Person, any increase in the obligations of such first Person or any
other consequence adverse to the interests of such first Person, under any
provision of such Contractual Obligation.


“Contractual Obligation” means, as to any Person, any obligation arising out of
any indenture, mortgage, deed of trust, contract, agreement, insurance policy,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (including, without limitation, any debt
security issued by such Person).


“Convertible Securities” means securities or obligations that are convertible
into or exchangeable for shares of Capital Stock.


“Employee Stock Incentive Plans” means the Company’s: (i) 1989 Stock Incentive
Plan, (ii) 1999 Long-Term Incentive Plan (Amended and Restated Through April 27,
2004, as amended), (iii) 2001 Long-Term Incentive Plan, as amended, (iv) 1989
Stock Incentive Plan, as amended, (v) Restricted Stock Inducement Plan for
Descap Employees, as amended, (vi) 2003 Directors’ Stock Plan, as amended; and
(vii) 2007 Incentive Compensation Plan.


“Employee Stock Options” means any stock options granted pursuant to any
Employee Stock Incentive Plan.


“Evaluation Date” has the meaning set forth in Section 3.7(c).


“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.


“Financial Statements” has the meaning set forth in Section 3.6(b).


“FINRA” means the Financial Industry Regulatory Authority.


“Fund Investors” has the meaning set forth in the preamble.


“GAAP” has the meaning set forth in Section 3.6(b)


“Governmental Authority” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local, foreign or
supranational.


“Individual Investor” has the meaning set forth in the preamble.


“Intellectual Property” has the meaning set forth in Section 3.10.


“Investment” has the meaning set forth in the recitals.


“Investors” has the meaning set forth in the preamble.
 
 

--------------------------------------------------------------------------------



 
“Investor Approvals” has the meaning set forth in Section 4.3(b).


“Investor Confidentiality Agreements” means (i) the confidentiality letter
agreement dated March 20, 2007 between MatlinPatterson Global Opportunities
Partners II, L.P. and the Company and (ii) the confidentiality letter agreement
dated as of February 28, 2008 between Mast Capital Management, LLC and the
Company.


“Knowledge of the Company” means the actual knowledge of the officers of the
Company who have been designated in the Company Disclosure Letter as having
“Knowledge of the Company”.


“Lender Warrants” mean the Common Stock purchase warrants issued to the
Investors of the Senior Notes dated June 13, 2003, initially exercisable for the
purchase of 437,000 shares of Common Stock.


“Liens” means security interests, liens, claims, pledges, mortgages, options,
rights of first refusal, agreements, limitations on voting rights, charges,
easements, servitudes, encumbrances and other restrictions of any nature
whatsoever.


“Mast Investor” has the meaning set forth in the preamble.


“MatlinPatterson Investor” has the meaning set forth in the preamble.


“MatlinPatterson Registration Rights Amendment” means Amendment No. 1 to the
Registration Rights Agreement dated as of September 21, 2007 substantially in
the form of Exhibit E.


“NASD” means the National Association of Securities Dealers, Inc. and its
subsidiaries.


“New Registration Rights Agreement” means a Registration Rights Agreement
substantially in the form of Exhibit F.


“NYBCL” means the New York Business Corporation Law.


“Organizational Document” means, with respect to the Company or any Subsidiary,
any certificate or articles of incorporation, memorandum of association,
by-laws, partnership agreement, limited liability agreement, operating
agreement, trust agreement or other agreement, instrument or document governing
the affairs of the Company or such Subsidiary.


“Person” means any individual, Business Entity, unincorporated association or
Governmental Authority.


“Preferred Stock” means the preferred stock, par value $0.01 per share, of the
Company.
 
 

--------------------------------------------------------------------------------



 
“Purchased Shares” has the meaning set forth in Section 2.1.


“Purchase Price” has the meaning set forth in Section 2.1.


“Investors” has the meaning set forth in the preamble.


“Registration Statement” means a registration statement to be filed by the
Company pursuant to the MatlinPatterson Registration Rights Amendment or the New
Registration Rights Agreement.


“Reimbursable Expenses” has the meaning set forth in Section 7.2(b).


“Requirement of Law” means any judgment, order (whether temporary, preliminary
or permanent), writ, injunction, decree, statute, rule, regulation, notice, law
or ordinance and shall also include any regulations of any applicable self
regulatory organizations.


“Restricted Stock” means any shares of Common Stock issued (i) in the form of a
Restricted Stock Award or (ii) upon the exercise of RSUs.


“Restricted Stock Award” means any award granted under an Employee Stock
Incentive Plan consisting of a direct issuance of restricted stock.


“Rights” has the meaning set forth in the Rights Agreement.


“Rights Agreement” means the Rights Agreement dated as of March 30, 1998 between
the Company and American Stock Transfer & Trust Company, as Rights Agent, as
amended.
 
“RSU” means a unit representing a right to purchase Restricted Stock that is
subject to an RSU Award.


“RSU Award” means an award granted under an Employee Stock Incentive Plan in the
form of RSUs.


“Sarbanes-Oxley” has the meaning set forth in Section 3.7(a).


“Schedules” means the Schedules to the Company Disclosure Letter.


“SEC” means the Securities and Exchange Commission.


“SEC Reports” has the meaning set forth in Section 3.6(a)


“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.


“Share Price” has the meaning set forth in Section 2.1.
 
 

--------------------------------------------------------------------------------



 
“Stock Purchase Rights” has the meaning set forth in Section 3.2(c).


“Subsidiary” means any Business Entity of which the Company (either alone or
through or together with one or more other Subsidiaries) (x) owns, directly or
indirectly, more than 50% of the stock or other equity interests the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such Business Entity, (y) is a general partner,
managing member, trustee or other Person performing similar functions or (z) has
control (as defined in Rule 405 under the Securities Act).


“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to any Tax, including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.


“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including any tax imposed under Subtitle A of the Code and any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sale, bulk sales, use, real property, personal property, ad valorem, value
added, transfer, franchise, profits, license, withholding tax on amounts paid,
withholding, payroll, employment, excise severance, stamp, capital stock,
occupation, property, environmental or windfall profits tax, premium, custom,
duty or other tax or assessment), together with any interest, penalty, addition
to tax or additional amount thereto, imposed by any Governmental Authority.


“Taxing Authority” means any Governmental Authority (domestic or foreign)
responsible for the imposition of any Tax.


“Transactions” means the sale and issuance of the Purchased Shares to the
Investors and the execution and delivery of the Transaction Agreements.


“Transaction Agreements” means this Agreement, the New Registration Rights
Agreement, and the MatlinPatterson Registration Rights Amendment.





--------------------------------------------------------------------------------








Exhibit B
to
Stock Purchase Agreement


Schedule of Investors


Name of Investor
Address
Number of Shares
Aggregate Purchase Price ($)
MAST Credit Opportunities I Master Fund Limited
c/o MAST Capital Management, LLC
535 Boylston Street, Suite 401
Boston, Massachusetts 02116
Attention: John S. Ehlinger
7,058,824
12,000,000
MatlinPatterson FA Acquisition LLC
c/o MatlinPatterson Global Advisers II LLC
520 Madison Avenue, 35th Floor
New York, New York 10022
Attention: General Counsel
1,594,000
2,709,800
Lee Fensterstock
445 Lafayette St.
New York, NY 10003
294,118
500,000
Robert M. Tirschwell
39 Worth St. Apt 5W
New York, NY 10013
350,000
595,000
Robert M. Fine
21 Harriman Drive
Sands Point, NY 11050
150,000
255,000
Pete Brady
10 Sage Dr.
Warren, NJ 07059
58,824
100,000
Mark Bryant
14 Wooddale Road
Greenwich, CT 06830
50,000
85,000
Nick Casesa
502 Timberline Drive
Franklin Lakes, NJ 07417
100,000
170,000
Steve Colman
137 Woodlands Road
Harrison, NY 10528
58,824
100,000
Alvin DeGuzman
50 Yacenda Dr.
Morris Plains, NJ 07950
29,412
50,000
Riaz Haidri
41 Dale Drive
Chatham, NJ 07928
150,000
255,000
John Hale
5 Holmehill Ln.
Roseland, NJ 07068
150,000
255,000
David Klein
18 Knollwood Terrace
Randolph, NJ 07869
30,000
51,000
Gary Madia
2 Shadowbrook Way
Mendham, NJ 07945
29,412
50,000
Richard Rossi
11 Garden Pl.
Chatham, NJ 07928
44,118
75,000
Marc SantoDomingo
28 Baybury Ct.
East Hanover, NJ 07936
44,118
75,000
Steve Sinofsky
51 Arbor Circle
Basking Ridge, NJ 07920
29,412
50,000
Jeff Sprengel
731 Austin Street
Westfield, NJ 07090
75,000
127,500
Greg Sullivan
163 Bingham Ave.
Rumson, NJ 07760
100,000
170,000
Michal Tama
70 Adams St. Apt 5M
Hoboken, NJ 07030
30,000
51,000
Richard Wheeless
34 Kings Hill Ct.
Summit, NJ 07901
29,412
50,000

 
 

--------------------------------------------------------------------------------


 
Larry Mascera
500 East 77th Street Apt # 2024
New York, NY 10162
30,000
51,000
Joe Mannello
137 Jockey Hollow Rd.
Bernardsville, NJ 07924
1,000,000
1,700,000
Greg Ethridge
333 E 56th St. Apt PH 6
New York, NY 10022
58,824
100,000
Sunny Cheung
245 W. 72nd Street, Apt. 4B
New York, NY 10023
35,294
60,000

 
 

--------------------------------------------------------------------------------



 
Exhibit C
to
Stock Purchase Agreement


List of Closing Deliveries




Part I. Deliveries by the Investors


1.
 
The officer’s or Investor certificate contemplated to be delivered by each of
the Investors pursuant to Section 6.1(d).
                 





Part II. Deliveries by the Company


1.
 
The officer’s certificate contemplated to be delivered by the Company pursuant
to Section 6.2(e).
     
2.
 
A certificate of good standing for the Company issued by the Secretary of State
of the State of New York as of a date that is not more than three (3) Business
Days prior to the Closing Date.
 
3.
 
A certificate of the Secretary or Assistant Secretary of the Company, dated the
Closing Date, as to (i) the Certificate of Incorporation of the Company; (ii)
the Bylaws of the Company; (iii) the resolutions of the Board of Directors of
the Company authorizing the execution and delivery of the Agreement, the New
Registration Rights Agreement and the MatlinPatterson Registration Rights
Amendment.

 
 

--------------------------------------------------------------------------------



 
Exhibit D
to
Stock Purchase Agreement


Legal Opinion of Dewey & LeBoeuf LLP
 
 

--------------------------------------------------------------------------------




Exhibit E
to
Stock Purchase Agreement


MatlinPatterson Registration Rights Amendment
 
 

--------------------------------------------------------------------------------



 
Exhibit F
to
Stock Purchase Agreement


New Registration Rights Agreement
 
 

--------------------------------------------------------------------------------


 
 
Exhibit G
to
Stock Purchase Agreement
 
ACCREDITED INVESTOR QUESTIONNAIRE


           The undersigned Investor, in connection with the acquisition of
securities of Broadpoint Securities Group, Inc. (the "Company"), hereby makes
the following representations and warranties:


           The Investor understands that the offer and sale of the Company's
shares are not being registered under the Securities Act of 1933, as amended
(the "Act") or qualified under state securities laws, in reliance upon
exemptions from such registration and qualification requirements for
transactions not involving any public offering. Information supplied through
this Questionnaire will be used to ensure compliance with the requirements of
such exemptions.


           The undersigned Investor represents and warrants to the Company that:


(a)
The information contained herein is complete and accurate and may be relied upon
by the Company; and



(b)
Investor will notify the Company immediately of any material change in any of
such information occurring prior to the acceptance or rejection of the
Investor’s subscription for securities of the Company.



ALL INFORMATION WILL BE TREATED CONFIDENTIALLY


         The Investor represents and warrants that the Investor falls within the
category (or categories) marked.  PLEASE INDICATE EACH CATEGORY OF ACCREDITED
INVESTOR THAT YOU SATISFY, BY PLACING AN "X" ON THE APPROPRIATE LINE BELOW.



 
_____     Category 1.
A bank, as defined in Section 3(a)(2) of the Act,  whether acting in its
individual or fiduciary capacity; or        
_____     Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act, whether acting in its individual or fiduciary capacity;
or
         _____     Category 3. A broker or dealer registered pursuant to Section
15 of
the Securities Exchange Act of 1934; or
       
_____     Category 4.
An insurance company as defined in Section 2(13) of the Act; or        
_____     Category 5.
An investment company registered under the Investment Company Act of 1940; or
 

 
 

--------------------------------------------------------------------------------


 
 

_____     Category 6. A business development company as defined in Section 2(a)
(48) of the Investment Company Act of 1940; or        
_____     Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or        
_____     Category 8.
A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of US$5,000,000; or        
 _____     Category 9. An employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 in which the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company or registered
investment advisor, or an employee benefit plan with total assets in excess of
US$5,000,000 or, if a self-directed plan, the investment decisions are made
solely by persons who are accredited investors; or        
_____     Category 10.
A private business development company as defined in Section 202(a)(22) or the
Investment Advisors Act of 1940; or
       
_____     Category 11.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of US$5,000,000; or
       
_____     Category 12.
A director, executive officer or general partner of the Company; or
       
_____     Category 13.
A natural person whose individual net worth, or joint  net worth with that
person's spouse, at the time of this purchase exceeds US$1,000,000; or        

 
 

--------------------------------------------------------------------------------


 
_____     Category 14.
A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; or        
_____     Category 15.
A trust, with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in SEC Rule 506(b) (2)(ii); or        
_____     Category 16.
An entity in which all of the equity owners are accredited investors.  



 


Date:


---------------------              ---------------------------------------
                                         (Signature)


                                         ---------------------------------------
                                         (Print Name)











